Citation Nr: 0726436	
Decision Date: 08/23/07    Archive Date: 08/29/07

DOCKET NO.  98-13 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to special monthly compensation based on need for 
aid and attendance.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and former spouse


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from September 1972 to August 
1973.

This matter came to the Board of Veterans' Appeals (Board) 
from June and August 1998 rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  The earlier decision denied entitlement to 
special monthly compensation at the R-1 rate (38 U.S.C.A. 
§ 1114 (r)(1)) based on loss of use of bowel or bladder.  The 
latter decision granted service connection for loss of bowel 
control.  The RO then issued a statement of the case (SOC) 
discussing denial of special monthly compensation based on 
the need for regular aid and attendance of another person.  

In pertinent part of a May 2005 decision, the Board denied 
entitlement to special monthly compensation based on need for 
aid and attendance; however, in an order of September 21, 
2006, the United States Court of Veterans Appeals (Court) 
remanded that part of the Board decision for compliance with 
the instructions contained in a Joint Motion for Partial 
Remand.


FINDING OF FACT

Impairment from service-connected multiple sclerosis requires 
the care or assistance of another on a regular basis.


CONCLUSION OF LAW

The criteria for special monthly compensation based on the 
need for the regular aid and attendance have been met.  38 
U.S.C.A. §§ 1114, 1502(b), 1521(d), 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.23, 3.102, 3.159, 3.350, 
3.351, 3.352 (2006).

REASONS AND BASES FOR FINDING AND CONCLUSION

As noted in the introduction, in September 2006, the Court 
remanded a May 2005 Board decision that denied entitlement to 
special monthly compensation based on need for aid and 
attendance.  In the Order, the Court directed the Board to 
comply with instructions contained in a Joint Motion for 
Partial Remand (hereinafter referred to as the JMPR).

The JMPR reflects that the May 2005 Board decision did not 
meet the notice requirements set forth at 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159, and as explained in 
Dingess v. Nicholson, 19 Vet. App. 473, 484-91 (2006) (notice 
requirements apply to all five elements of a service 
connection claim and must be provided prior to an initial 
unfavorable decision by an agency of original jurisdiction).  
In this case, however it is no longer necessary to remand the 
case once again in order to accomplish this important 
procedural step.  

Because the evidence is now sufficient to grant the claim, 
another remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Thus, 
further development and further expenditure of VA's limited 
resources is not shown to be warranted.  The veteran cannot 
be unfairly prejudiced by lack of notice, because the 
decision below is favorable.  

According to the JMPR, during the remand, the veteran may 
submit additional evidence and argument for special monthly 
compensation based on a need for aid and attendance.  The 
veteran has submitted additional relevant evidence and 
argument.  The new evidence is contained in an August 2005 VA 
peripheral nerves compensation examination report.

The August 2005 VA peripheral nerves report reflects that 
service-connected multiple sclerosis (rated 100 percent) 
caused increasing difficulty keeping up with activities at 
home.  The examining physician concluded, "She probably 
would benefit from some aid and assistance at home."  This 
is a significant opinion, as the prior medical evidence 
indicated that the veteran did not need aid or assistance.  
Moreover, this recent opinion was supplied by the same VA 
physician who had indicated in March 2004 that aid and 
assistance was not required.

Additional relevant argument was also submitted.  This 
argument is contained in a Brief for Appellant (hereinafter, 
the Brief), which has been associated with the claims files.  
In the Brief, the veteran pointed out that 38 C.F.R. § 3.352 
does not require that a claimant prove that she/he is 
"totally" unable to dress, feed, or protect herself from 
the hazards of her environment on a "constant" basis, but 
rather, the regulation requires a showing of "inability" to 
perform these functions on a "regular" basis.  The veteran 
pointed out that the dictionary meaning of the word 
"inability" is "lack of ability" and the meaning of the 
word "lack" is "deficiency or absence of."  These 
definitions support the argument that VA aid and attendance 
criteria are sufficiently broad so as to include impaired 
ability to dress one's self as opposed to being totally 
unable to dress one's self.  

In conjunction with her claim, the veteran and her spouse 
provided testimony in February 1999.  The spouse testified 
that he helped feed, bathe, and clothe her.  He testified 
that he guarded against injury to her.  She testified that 
she could walk a short distance and perform some tasks at 
home.

The veteran's son reported that his father assisted his 
mother with injections and urinary catheterization, drove her 
wherever she needed to go, and assisted her into and out of 
her wheelchair.  The son reported that his mom required 
assistance bathing and dressing, especially when dressing 
required the use of buttons and ties.


Special monthly compensation is payable if the veteran, as 
the result of service-connected disability, has suffered the 
anatomical loss or loss of use of both feet, or of one hand 
and one foot, or is blind in both eyes, with 5/200 visual 
acuity or less, or is permanently bedridden or so helpless as 
to be in need of regular aid and attendance.  See 38 U.S.C.A. 
§ 1114(l) (West 2002); 38 C.F.R. § 3.350 (2006).  

Determinations as to the need for aid and attendance are 
factual in nature and must be based upon the actual 
requirements for personal assistance from others.  
The criteria for determining that a veteran is so helpless as 
to be in need of regular aid and attendance are set forth at 
38 C.F.R. § 3.352(a) (2006), which requires: Inability of the 
claimant to dress or undress him or herself or to keep him or 
herself ordinarily clean and presentable; Frequent need of 
adjustment of any special prosthetic or orthopedic appliances 
which by reason of the particular disability cannot be done 
without assistance; inability of the claimant to feed him or 
herself through loss of coordination of upper extremities or 
through extreme weakness; Inability to attend to the wants of 
nature; or, Incapacity, either physical or mental, that 
requires care or assistance on a regular basis to protect the 
claimant from hazards or dangers incident to his or her daily 
environment...It is not required however that all of the 
disabling conditions enumerated be present before a favorable 
rating may be made.  The particular personal functions which 
the claimant is unable to perform should be considered in 
connection with his or her condition as a whole, and the need 
for aid and attendance must be regular, not that there be a 
constant need.  38 C.F.R. § 3.352(a) (2006).

An individual who is bedridden shall also be considered to 
require regular aid and attendance.  "Bedridden" constitutes 
a condition which through its essential character actually 
requires that an individual remain in bed.  The fact that a 
claimant has voluntarily taken to bed or that a physician has 
prescribed bed rest for a lesser or greater portion of the 
day to promote convalescence or cure will not suffice.  Id.

The veteran's service-connected disabilities and their 
corresponding disability evaluations are as follows:

Multiple sclerosis, rated 100 percent; loss of bowel control 
associated with multiple sclerosis, rated 100 percent; 
weakness of the right lower extremity with loss of use of 
foot, rated 80 percent; paresthesias and urinary 
incontinence, rated 60 percent; weakness of left lower 
extremity, rated 60 percent; weakness of the right upper 
extremity, rated 20 percent; weakness of the left upper 
extremity, rated 20 percent.  The combined evaluation for 
compensation is 100 percent with bilateral factors given for 
diagnostic codes 8511, 8511, 8520, and 8520.

In considering whether the veteran is entitled to special 
monthly compensation based on the need for regular aid and 
attendance, the Board may only consider separate and distinct 
disabilities.  38 C.F.R § 3.350(e) (3) (2006).  Special 
monthly compensation is in effect for the loss of use of one 
foot [38 U.S.C.A. § 1114(k) (West 2002)].  Thus, this 
condition cannot be used in determining whether aid and 
attendance should be granted to the veteran.  For this case, 
the Board must consider whether the veteran's other 
disabilities, considered solely and separately and not in 
combination with one another, qualify for benefits.  

The evidence indicates that the veteran meets the criteria 
outlined in 38 C.F.R. § 3.351 (2006).  Although not blind, 
hospitalized, mentally incapacitated or "totally unable to 
dress or attend to her hygiene needs without the assistance 
of others" she is impaired such that she would "probably 
would benefit from some aid and assistance at home" as the 
VA physician stated.  Competent lay evidence (as set forth at 
38 C.F.R. § 3.159) has been provided to the effect that the 
veteran would not be able to protect herself from the hazards 
or dangers of her daily environment, and that she was unable 
to move into or out of her wheelchair without assistance.  

After considering all the evidence, including the testimony, 
the Board concludes that the evidence is favorable.  Special 
monthly compensation based on the need for regular aid and 
attendance will be granted.



ORDER

Entitlement to special monthly compensation based on need for 
aid and attendance is granted.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


